Citation Nr: 9910306	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claim seeking entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for heart disorder, 
claimed as secondary to the back disorder, diagnosed as 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife





ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

The veteran's original claim of entitlement to service 
connection for a back disorder was denied by a December 1990 
rating decision.  The veteran was informed of this decision 
and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claims on appeal.

Personal hearings were conducted before the RO in June 1996 
and April 1997, and before the undersigned Board member in 
April 1998.  Transcripts of all these hearings are of record.

This case was previously before the Board in August 1998, at 
which time it was remanded for additional development.  The 
case has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO substantially complied with the directives of the 
August 1998 remand.  Accordingly, a new remand is not 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).






FINDINGS OF FACT

1.  In December 1990, the RO found that the veteran was not 
entitled to service connection for a back disorder; the 
veteran was informed of this decision, and did not appeal.

2.  The evidence obtained or submitted to reopen the 
veteran's claim includes the medical evidence showing 
treatment for back problems, and the veteran's own statements 
and testimony that he incurred an in-service back injury 
while carrying a container of milk.

3.  The veteran's hearing testimony about his purported in-
service back injury  contributes "to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability..."

4.  The evidence on file shows that the veteran underwent 
back surgery in November 1972 due to a back injury that 
occurred in May 1972.

5.  No competent medical evidence is on file that links the 
veteran's current back disorder to his reported in-service 
injury.

6.  No competent medical evidence is on file that links the 
veteran's current heart disorder to his military service or 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  The December 1990 decision denying the veteran's claim 
for entitlement to service connection for a low back disorder 
is final.  38 U.S.C. 4005(c) (1988) (38 U.S.C.A. § 7105 
(West 1991)); 38 C.F.R. § 19.192 (1990) (38 C.F.R. § 20.1103 
(1998)).

2.  New and material evidence has been presented to reopen 
the veteran's claim for a low back disorder; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

3.  The veteran's claim of entitlement to service connection 
for a back disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The veteran is not entitled to service connection for a 
heart disorder as secondary to a back disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  When the veteran was examined for 
service on October 13, 1966, he reported a history of 
recurrent back pain.  He reported that he had a herniated 
intervertebral disc in the lower lumbar region and had worn a 
back support from 1965 until early 1966.  Also, he submitted 
a statement from A. L. Lewis, M.D., dated in June 1966, who 
reported that the veteran had a protruded intervertebra disc 
in the lower lumbar region.  Clinical evaluation found no 
abnormality of the spine and the veteran was found to be 
qualified for induction.  He was given a physical profile 
which indicated that he might have some limitation on initial 
classification and assignment because of impairment of lower 
extremities, including the lower back.  An orthopedic 
consultation was obtained on October 14, 1966, wherein the 
veteran complained of low back pain with some discomfort 
occasionally in the outer side of both thighs and legs.  The 
trouble reportedly started a year earlier while lifting a 
heavy object, which caused the veteran to miss work for three 
months.  On examination, there was nothing remarkable about 
the appearance of the veteran's back.  He walked with a 
normal gait, and could bend forward, backward, to the right 
and to the left normally.  He localized the pain to the 
sacrum and slightly above this area on both sides.  Straight 
leg rasing resulted in complaints of discomfort behind his 
thighs at 60 degrees elevation bilaterally.  There was no 
significant difference in the circumference of either calf.  
X-rays of the lumbar spine revealed six lumbar type 
vertebrae, but nothing else unusual.  The interveterbral 
spaces were well maintained.  There was no evidence of any 
herniated intervertebral disc or anything else seriously 
wrong with the veteran.

The service medical records show that on October 25, 1966, 
the veteran complained of back pain following exercise.  Two 
days later he complained of pain in his legs on exercise.  On 
November 9, 1966, he was prescribed to wear a back brace.  On 
November 17, 1966, it was noted that he continued to complain 
of low back pain.  There are no entries for 1967 showing 
complaints of back pain.  In March 1968 the veteran was again 
seen for complaints of low back pain.  Physical examination 
was essentially negative.  X-rays showed sacralization of the 
lumbar spine.  In April 1968, it was noted that he was doing 
better.  There were no records showing treatment for or 
diagnosis of heart problems during active service.

On his May 1968 separation examination, the veteran's heart 
and spine were clinically evaluated as normal.  Chest X-ray 
was negative for any visible sign of defects or disease.  
Additionally, the veteran reported that he had a history of 
recurrent back pain.  In fact, he reported that he had been 
discharged from the Air Force in 1965 due to low back 
trouble.  Further, he denied any history of pain or pressure 
in his chest, or palpitation or pounding heart.

In October 1990, the veteran submitted his original claim of 
entitlement to service connection for a low back disorder.  
He reported that he initially injured his back in 1966 while 
stationed at Fort Sill.  This injury reportedly occurred when 
he slipped and fell on his back while carrying a five gallon 
can of milk in both hands.  

Several private doctor statements were submitted in support 
of the veteran's claim.  

These documents included a statement from the Ballinger 
Memorial Hospital, dated in September 1990, which reported 
that he had been seen at that facility for physical therapy 
regarding his back.  

The veteran also submitted two statements from Dr. D. C. 
Marsh, M.D.  On one statement, dated in September 1990, Dr. 
Marsh reported that he had been treating the veteran's 
coronary artery disease for the past ten years.  Dr. Marsh 
stated that the veteran's coronary artery disease had made it 
difficulty for him to find employment.  Further, this 
difficulty was superimposed by the veteran's low back 
problems, which made him unable to perform any type of 
reasonable exercise program in terms of his coronary disease.  
On the second statement, dated in October 1990, Dr. Marsh 
reported that the veteran had been treated for moderate 
coronary artery disease and severe low back pain.  

Also on file is an October 1990 statement from M. W. Wimpee, 
M.D.  Dr. Wimpee reported that the veteran had had recent 
studies which showed anterior antibody fusion at L3-4 and L4-
5 as well as evidence of degenerative disc process at 
multiple lumbar levels.  

It is noted that both Dr. Marsh and Dr. Wimpee opined that 
the combination of the veteran's back and heart disorders 
made him unemployable.

In a subsequent statement, dated in November 1990, the 
veteran reported that Dr. Lewis had been deceased for several 
years, and the building where the doctor worked had been torn 
down.  Consequently, he did not believe any of his records 
from Dr. Lewis would be available.  He reiterated the 
circumstances of his initial in-service injury, and stated 
that his records should reflect that he went on sick call on 
a number of occasions due to this injury.  He reported that 
he had his first back surgery in 1970, and his second in 
1982.

Private medical records were obtained from the West Texas 
Hospital which showed that the veteran sought treatment for 
back problems in October 1972, and subsequently had back 
surgery performed in November 1972.  At the time, it was 
noted that the veteran had an onset of low back pain in May 
1972 after lifting a heavy object.  Final diagnosis was 
spondylolisthesis at L5 and S1.

In a December 1990 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  The RO noted the findings of the June 
1966 statement from Dr. Lewis, and the orthopedic 
consultation report at induction.  Also noted was the fact 
that the service medical records showed treatment for back 
pain following exercise, but no report of a back injury.  
Further, it was noted that there were no findings of a back 
disorder at discharge.  The RO also noted that the 1972 back 
surgery was shown to be the result of back pain that occurred 
after lifting a heavy object.  Therefore, the RO denied the 
veteran's claim on the grounds that the in-service back 
complaints were related to the preservice injury and there 
was no evidence of an injury during service or aggravation of 
the preexisting disability.  

The veteran was informed of the RO's decision by 
correspondence dated in January 1991.  It was noted that a VA 
Form 1-4107 was enclosed which explained the veteran's 
appellate and procedural rights.  No reply was received from 
the veteran until March 1996, when he submitted a letter 
which stated his desire to appeal the RO's decision.  The RO 
subsequently sent the veteran a letter explaining that his 
appeal period had expired in January 1992, and that he needed 
to submit new and material evidence to reopen his claim. 

In April 1996, the RO received a hearing request from the 
veteran through a member of the United States House of 
Representatives.  Accordingly, a personal hearing was 
subsequently conducted before the RO in June 1996.  At this 
hearing, the veteran repeated the circumstances of his 
initial in-service back injury and subsequent treatment.  He 
testified that he could no longer pursue his trade as a 
plumber, or obtain any other form of employment due to his 
back.  Also, the veteran testified that he did not appeal the 
December 1990 rating decision because he was informed when he 
called an 800 number that it would not do any good to appeal 
his case.  The Hearing Officer inquired about the entry on 
the separation examination which stated that the veteran had 
been discharged from the Air Force due to his back disorder.  
The veteran explained that he had never actually been in the 
Air Force.  He was in a delayed entry program, but was never 
inducted after he informed them of his back disorder.  
Moreover, the veteran acknowledged that he had back problems 
prior to his active service, but maintained that he was 
cleared for entry by competent medical professionals.  
Therefore, it was argued that the condition was aggravated by 
the veteran's injury during service. 

The veteran submitted various documents in support of his 
claim at the above personal hearing.  

Private medical records were submitted from the Shannon 
Clinic, which covered the period from January 1990 to April 
1996.  These records show that the veteran was treated on 
numerous occasions for both mechanical low back pain and 
heart problems, among other things.  These records reported 
that the veteran's back disorder interfered with his exercise 
program.  It was indicated that it was important for the 
veteran to keep his weight down, and to exercise, due to his 
heart problems.  No mention was made in these records 
regarding the veteran's in-service back problems.  In regard 
to his heart problems, these records indicate that the 
veteran had bypass surgery performed in 1989.  

The veteran also submitted a February 1996 letter from Dr. 
Marsh.  It is noted that Dr. Marsh was identified as an 
employee at the Shannon Clinic.  Dr. Marsh reported that the 
veteran underwent multi-vessel coronary artery bypass in 1980 
and then had the bypass surgery redone in 1989.  He reported 
that the veteran continued to have recurrent symptoms of 
coronary insufficiency, signs and symptoms of left 
ventricular dysfunction, and superimposed on this was his 
cardiac dysrhythmia.  Dr. Marsh also reported that the 
veteran had significant medical problems related to chronic 
mechanical low back pain.  It was noted that the veteran had 
undergone two surgical procedures with respect to his back 
problems.  Dr. Marsh opined that, as a result of his heart 
and back problems, the veteran was disabled with no 
significant hope for rehabilitation or improvement.

Records from the Social Security Administration show that the 
veteran was awarded Social Security benefits in December 1990 
due to his heart and back problems.  A subsequent review in 
March 1996 found that the disability was continuing, and 
benefits were maintained.  Nothing in these records related 
the veteran's back and heart problems to his military 
service.

Private medical records were also submitted from T. L. 
Casler, M.D., which covered the period from October 1972 to 
August 1973.  Some of these records were duplicative of those 
already received regarding the veteran's November 1972 back 
surgery.  To the extent these records were new, they showed 
treatment for back problems, but did not relate these 
problems to the veteran's period of active service.

Private medical records were also submitted from D. K. 
Wheeler, M.D., which covered the period from March to April 
1979.  These records showed treatment for a right knee 
injury, and made no pertinent findings regarding the 
veteran's back or heart disorders.

The veteran underwent a VA spine examination in August 1996.  
He reported that he hurt his back in a fall while on active 
duty.  However, he also reported that he had back spasms 
prior to his period of military service.  It was also noted 
that the veteran had had two surgeries performed on his back 
since discharge, the first in 1971 and the second in 1982.  
On examination, the VA examiner noted that the veteran had a 
back brace in place and a TENS unit.  The veteran was able to 
rise on his toes and heels, and there was no gross evidence 
of back muscle spasm or atrophy.  He did indicate pain on all 
motion of the back.  There was no evidence of neurological 
involvement with the veteran's range of motion.  X-rays of 
the lumbar spine showed an electrical stimulating device 
posterior to the L4 portion of the right spinous process.  
There was evidence of fusion of L5-S1 and possibly at L4-5.  
Additionally, there was laminectomy defect at S1 and clips 
over the vertebral body of L5.  Based on these findings, the 
VA examiner diagnosed status post laminectomy, L4-5 and L5-
S1.

Private medical records were obtained from M. H. Heggeness, 
M.D., which covered the period from June 1990 to May 1991.  A 
June 1990 CT scan of the lumbar spine showed considerable 
union of the posterolateral fusion graft at L5 to S1 
bilaterally, and interbody fusion graft elements at L4-5 and 
L5-S1 with fair incorporation of the graft elements at L3-4 
and little incorporation of the graft elements at L4-5.  In 
April 1991, the veteran's history showed that he did not have 
any problem with back pain until 1971 when he developed 
predominantly lumbar back pain.  A posterior spine procedure 
was subsequently performed.  An anterior lumbar fusion was 
performed in 1982.  The veteran's history of heart problems, 
and related surgical procedures, were also noted.  Also, the 
veteran reported that he currently experienced back pain on a 
daily basis.  After examination, Dr. Heggeness found evidence 
of previous anterior interbody fusion at L3-4, non union at 
L4-5.

In a December 1996 rating decision, the RO found that the 
veteran had not submitted new and material evidence to reopen 
his claim for a back disorder.  The RO found that the 
evidence submitted by the veteran was essentially duplicative 
of the evidence that had previously been considered.  
Although the evidence confirmed the presence of a lumbar 
spine disability, it still did not show that the condition 
was incurred in or aggravated by military service.  
Furthermore, the RO denied service connection for the 
veteran's heart disorder as being not well-grounded.  The RO 
found that there was no evidence of heart problems during 
service, and there was no evidence to establish a link 
between the veteran's current heart disorder and an illness 
or injury during military service.

The veteran appealed this decision to the Board.

In conjunction with this appeal, a second hearing was 
conducted before the RO in April 1997.  At this hearing, the 
veteran testified to the circumstances of his initial in-
service back injury, and the current medical treatment he was 
receiving for both his back and heart disorders.  
Specifically, that he injured his back when he slipped and 
fell while carrying a container of milk which landed on his 
stomach.  After this injury, he testified that he went on 
sick call although he stated that he did not receive a great 
deal of medical treatment.  He testified that this treatment 
occurred at Fort Sill, and that he was given a back brace.  
Both the veteran and his wife testified that he sought 
treatment for back problems from a private chiropractor 
within two months of his discharge from active duty.  The 
veteran also testified that he had no additional injuries to 
his back following his discharge.  Regarding his heart 
disorder, the veteran testified that the statements he had 
submitted from Dr. Marsh supported his contention that his 
heart problems were due to his inability to exercise which 
was due to his back disorder.  His wife confirmed the fact 
that the veteran's physical activities had been restricted 
due to his back disorder.  Both the veteran and his wife 
testified that he first began to experience heart problems 
some time in 1978 or 1979.  

In an April 1997 Supplemental Statement of the Case, the 
Hearing Officer confirmed and continued the previous denials 
of the veteran's claims.  After summarizing the hearing 
testimony, the Hearing Officer concluded that the evidence 
submitted did not constitute new and material evidence 
because it essentially duplicated evidence which was 
previously considered and was merely cumulative in nature.  
Regarding the veteran's heart disorder, the Hearing Officer 
found that there was no evidence of any cardiovascular 
disorder during service, or within the one-year presumptive 
period following the separation from active duty.  Moreover, 
the Hearing Officer stated that no consideration was given to 
the veteran's contention that his heart disorder was 
aggravated by his back disorder because service connection 
had not been established for the claimed back condition.

A Travel Board hearing was also conducted in April 1998.  At 
this hearing, the veteran testified to the circumstances of 
his initial in-service back injury.  Specifically, that he 
injured his back while carrying a five gallon container of 
milk.  He testified that he subsequently went on sick call as 
a result of this injury, and that his service medical records 
showed that he went on sick call because of his back.  He 
testified that his treatment consisted primarily of 
"APC's," salt tablets, and finally a back brace.  The 
veteran also testified about the current medical treatment he 
was receiving for both his back and heart disorders.

The case came before the Board in August 1998.  At that time, 
the Board noted that the veteran had made several references 
to having received treatment for his back disorder at the VA 
Medical Center in Big Spring, Texas.  However, no records 
were on file from this facility.  The Board noted that 
pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1991), these 
documents were constructively of record.  Accordingly, the 
case was remanded for the RO to ask the veteran to identify 
all medical care providers who had treated him for back and 
heart problems since his discharge from service.  If the 
veteran wanted VA to consider medical records not in the 
possession of the Government, he was to provide an 
appropriate release for such a purpose.  Even if the veteran 
did not respond to this request, the RO was to obtain medical 
records from the Big Spring VAMC.  Furthermore, the Board 
noted that the veteran had not indicated that he had received 
any treatment from VA for his heart disorder.  However, given 
that the veteran contended his heart disorder was secondary 
to his back disorder, the Board concluded that the issues 
were inextricably intertwined, and, thus, the heart disorder 
claim could not be adjudicated until the development was 
complete regarding the back disorder.

Following the Board's remand, the RO sent a development 
letter to the veteran in August 1998.  Later that same month, 
the veteran's accredited representative responded that the 
veteran had no additional medical documentation to provide 
other than what was already previously submitted.

Medical records were obtained from the Big Spring VAMC, which 
covered the period from August 1995 to August 1998.  These 
records show the veteran was treated on numerous occasions 
for back problems.  However, nothing in these records related 
the veteran's back problems to his active service.  Further, 
no pertinent findings were made with respect to the veteran's 
heart disorder.

In a January 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of the veteran's claims.  
The RO noted that the medical records obtained from the Big 
Spring VAMC showed the presence of a current back disorder, 
but did not contain any evidence that this disorder was 
aggravated by service.  Thus, the RO found that this evidence 
was not germane to the issue of service connection and dealt 
only with current status, and, as such, it was not sufficient 
to reopen the claim.  Additionally, the RO found that the 
issue of service connection for a heart disorder as secondary 
to the back disorder was a moot point and not for further 
consideration since the back disorder was not service-
connected.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Initially, the Board notes that the Court of Appeals for the 
Federal Circuit struck down the legal test which found that 
in order for newly submitted evidence to be considered 
material, "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Hodge v. West, 
115 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit found 
that this test imposed a greater burden than what was contem-
plated by the law and regulations on the issue of "new and 
material evidence."  The provisions of 38 C.F.R. § 3.156(a), 
provide that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 115 F.3d at 1363.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc).  First, VA must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, immediately upon reopening the VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, if the claim is well-
grounded, the VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  A preexisting injury or disease will be considered 
to have been aggravated by active military service, where 
there is an increase in disability during such service, 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (1998).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  There must be a permanent 
worsening of the preexisting condition.  See Id. at 296-297.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1998).  Furthermore, congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).  The determination whether a preexisting disability 
was aggravated by service is a question of fact.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

The Court has clarified that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Analysis: New and Material Evidence.  In the instant case, 
the RO denied the veteran's original claim of entitlement to 
service connection for a low back disorder as the evidence 
showed that it was a preexisting condition and the evidence 
did not show it had been aggravated by the veteran's period 
of active service.

The service medical records are not "new" in that the RO 
reviewed them when it issued its December 1990 rating 
decision.

The medical records showing current treatment for a low back 
disorder, including the records from the Big Spring VAMC, are 
"new" to the extent they were not available for review at 
the time of the December 1990 rating decision.  However, 
these additional medical records are not "new" to the 
extent that they are cumulative of the medical evidence that 
was already of record.  At the time of the original rating 
decision, the medical evidence showed that the veteran had a 
back disorder.  The additional medical records are entirely 
cumulative inasmuch as they simply show that the veteran has 
a current back disorder, a fact that was already well 
established at the time of the 1990 decision.

Initially, it appears that the veteran's account that he 
injured his back during service when he slipped and fell 
carrying a container of milk is not "new," because the 
veteran provided the same account of this injury when he 
submitted his original claim in October 1990, as well as his 
subsequent November 1990 statement.  However, as noted as 
stated above, the Federal Circuit found that evidence would 
be new and material if it contributes "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability..."  Hodge at 1363.  As noted 
by a concurring opinion in Elkins, "[i]f all that is 
required for materiality is that 'it contribute to a more 
complete picture' (what wouldn't?)."  (Holdaway, J., 
concurring) slip op. at 17.  The veteran's hearing testimony 
does provide some additional details about his reported in-
service back injury.  Further, the veteran's testimony, for 
the purpose of determining whether new and material evidence 
has been presented, is presumed credible.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Significantly, the Board notes even 
though the veteran presented this account of an in-service 
back injury, one of the reasons for the denial of his 
original claim in December 1990 was that "there was no 
evidence of an injury during service.."  Thus, it appears 
that this account may not have been adequately considered at 
the time of the prior decision.  Consequently, the Board 
finds that the veteran's hearing testimony about his reported 
in-service injury does contribute "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability..."  As such, it constitutes 
new and material evidence sufficient to reopen his claim 
under the Federal Circuit's holding in Hodge.  Moreover, 
since his testimony goes to one of the specific reasons for 
the prior denial, the Board finds that this evidence, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).

However, the Board's analysis of the veteran's claim does not 
end with the finding of new and material evidence.  As stated 
above, the Court held in Elkins, supra, that if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

In the instant case, the Board finds that the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for a back disorder.  As mentioned above, the 
medical records from West Texas Hospital and Dr. Casler show 
that the veteran's November 1972 back surgery was due to a 
back injury he sustained in May 1972 after lifting a heavy 
object.  Given this report of an intercurrent injury, and 
even though the veteran had a preexisting back disorder, and 
has reported continuity of symptomatology from the time of 
his reported in-service back injury, the Board finds that 
competent medical nexus evidence is necessary in order to 
well ground the veteran's claim.  The Court in Savage held 
that in a case where the disability is of the type as to 
which lay observation is not competent to identify its 
existence, medical evidence, and not simply a showing of 
continuity of symptoms, is needed to provide a nexus between 
the veteran's in-service symptoms and the currently diagnosed 
disabilities.  Without a competent medical opinion relating 
the veteran's current back disorder to his in-service injury, 
his claim is not well-grounded.  See Caluza at 506.

No competent medical evidence is on file which relates the 
veteran's current back disorder to his period of active 
service.  In fact, the only evidence which relates the 
current back disorder to service are the veteran's own 
contentions.  Such determinations of medical causation 
require competent medical evidence in order to have probative 
value.  Grottveit, at 93; Caluza at 504.  Nothing in the 
claims folder shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, these contentions cannot 
well ground the claim of service connection for a back 
disorder.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
back disorder is not well-grounded, and must be denied.  When 
the Board addresses in its decision a question that has not 
been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
fact that the veteran has not met the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The Board also finds that the RO has advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  Furthermore, since the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of this claim is not warranted, and 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis: Heart Disorder.  In addition to the rules of 
service connection stated above, service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.310(a) (1998).  However, 
such a determination of medical causation requires competent 
medical evidence.  See Grottveit at 93.

As noted above, the veteran has contended that he is entitled 
to service connection for coronary artery disease purely on 
the basis of it being secondary to his back disorder.  The 
medical evidence submitted in support of the veteran's claim 
does tend to indicate that his inability to exercise has 
contributed to his heart problems.  The evidence also shows 
that his inability to exercise is due to his back disorder.  
However, for the reasons stated above, the Board has 
determined that the veteran is not entitled to service 
connection for his back disorder.  Consequently, as a matter 
of law, he is not entitled to service connection of his heart 
disorder as secondary to the back disorder.  See 38 C.F.R. 
§ 3.310.

The veteran would be still be entitled to service connection 
for a heart disorder if all of the evidence, including that 
pertinent to service, establishes that the disease or 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
However, the veteran has not submitted, nor alleged that he 
is entitled to service connection for a heart disorder on a 
direct basis.  There is no evidence of any in-service heart 
problems, nor has the veteran alleged any.  Moreover, there 
is no competent medical evidence which relates the veteran's 
current heart disorder to his period of active service.  

For the reasons stated above, the Board finds that, as a 
matter of law, the veteran is not entitled to service 
connection for a heart disorder as secondary to his back 
disorder.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board should be terminated because of absence of legal merit 
or the lack of entitlement under the law.  Furthermore, the 
Board also finds that the veteran has not submitted a well-
grounded claim of service connection for a heart disorder on 
a direct basis either.  Therefore, the veteran's claim must 
be denied on both a secondary and direct basis.  As stated 
above, when the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of this claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert, 
supra.

The Board notes that the RO did not address whether the 
veteran had submitted a well-grounded claim of service 
connection for a heart disorder on a direct basis. In light 
of the fact that the veteran has not met the initial burden 
of the adjudication process, the Board concludes that he has 
not been prejudiced by the decision herein.  Meyer v. Brown, 
supra..


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder, the claim is reopened.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a heart disorder, 
claimed as secondary to the back disorder, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

